EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 22, line 1, replace “of claim 11” with “of claim 21”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 7,774,393 related to an apparatus and method for integer to floating-point format conversion. A processor may include an adder configured to perform addition of respective mantissas of two floating-point operands to produce a sum, where a smaller-exponent one of the floating-point operands has a respective exponent less than or equal to a respective exponent of a larger-exponent one of the floating-point operands. The processor may further include an alignment shifter coupled to the adder and configured, in a first mode of operation, to align the floating-point operands prior to the addition by shifting the respective mantissa of the smaller-exponent operand towards a least-significant bit position. The alignment shifter may be further configured, in a second mode of operation, to normalize an integer operand by shifting the integer operand towards a most-significant bit position. The second mode of operation may be active during execution of an instruction to convert the integer operand to floating-point format; and 
US Pat. 8,190,669 – related to microprocessors, and in particular to a multipurpose arithmetic functional unit for a processor core.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182